Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-533
                        Lower Tribunal No. 19-9669
                           ________________


                              Isabel Yague,
                                    Petitioner,

                                       vs.

                           Vivienne L. Viera,
                                   Respondent.


      A Writ of Certiorari to the Circuit Court for Miami-Dade County,
Christina Marie DiRaimondo, Judge.

     Fred Viera, for petitioner.

      Davis Smith & Jean, LLC, and Laura Davis Smith, and Sonja A. Jean,
for respondent.


Before LOGUE, HENDON, and GORDO, JJ.

     LOGUE, J.
     Petitioner filed a petition for certiorari seeking review of the trial

court’s order denying her motion for a protective order from subpoenas that

required Petitioner, a non-party to the divorce proceedings below, to

produce “any and all communications, including but not limited to text

messages and/or emails between you and [a party to the divorce

proceedings below] of a personal and romantic nature and any and all

photographs . . . .” We ordered Respondent to respond. Respondent’s

cursory response did not engage any of Petitioner’s substantive arguments;

instead, it indicated the document request at issue had been withdrawn,

although no copy of a document doing so was provided to this Court.

     We treat Respondent’s response as a confession of error. Ortiz v.

Corr. Med. Servs., 131 So. 3d 798 (Fla. 1st DCA 2013); Springwood Pro,

Inc. v. Dep’t of Lab. & Emp. Sec., 650 So. 2d 233, 234 (Fla. 1st DCA 1995).

Accordingly, we issue the writ and quash the orders under review to the

extent that they require production of such materials.

     Petition granted; orders quashed in part.




                                      2